The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-21 are presented for examination in this application (16/755,500) filed on April 13, 2021.
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claims 1-21 are pending for consideration. 
Drawings
The drawings submitted on April 13, 2021 have been considered and accepted.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on April 13, 2020 and January 5, 2021. U.S. patents and Foreign Patents have been considered.
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “applicable to”,where it is unclear if the method is applied to the dual control server or it is intended use to be just applicable and not actually applied to the server. Claim also recites “the storage device” where it is unclear it is the same as the determined storage device or different. Claim further recites “to-be-read data” where it is unclear if the data being read or not.
Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recites “a storage device” where it is unclear it is the 
Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recites “verification information for each storage device managed by the second controller is stored in the second controller; after the first controller scanning data in the determined storage device to obtain metadata of the storage device, the method further comprises: the first controller generating a piece of verification information for each determined storage device”, where it is unclear what this “verification information actually means as specification does not define the term “verification information” and further it is unclear what this “each determined storage device” means as there is only one determined storage device which was determined by the first controller as in claim 1. Claim further recites “the second controller reading verification information in each storage device managed by the second controller” where it is unclear if this verification information is the same as the verification information stored in the second controller. Claims further recites “storing the verification information for the storage device into the storage device, and storing the verification information for the storage device in the first controller”, where it is unclear where exactly the cerification information is stored as claim indicated that it is stored in the storage device and in the first controller. Further, claims recite that “the second controller reading verification information in each storage device managed by the second controller
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “configured for”,where it is unclear if the detecting, determining and scanning modules are performing the functions of detecting, determining and scanning or it is intended use to just be configured for these functions but not necessary perfoming the functions.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “configured for”,where it is unclear if the detecting module are performing the functions of detecting or it is intended use to just be configured for these functions but not necessary perfoming the functions.
Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as claim recites “segmenting the to-be-stored data into multiple data blocks; determining whether the number of storage servers in the system is less than the number of the data blocks; if the number of storage servers is less than the number of the data blocks, selecting a target dual-control storage server from the at least one dual-control storage server; taking the target dual-control storage server as two storage servers, and storing the multiple data blocks to each storage server separately”, Specification only discloses “Assume that the distributed storage system contains four storage servers, then the number of storage servers is less than the number of data blocks. Suppose that these four storage servers comprise a dual-control storage server. In this case, the managing server takes the dual-control storage server as two storage servers, so that the number of storage” (Page 20), where it is how the managing server takes the dual-control storage server as two storage servers is done and is the process for such managing process to take such dual-control server as two 
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 20 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 20 and 21 are directed to non-statutory medium.  The specification recites “A program source could also be a program distribution computer or a computer-readable recording medium (for example, a non-transient recording medium). For claim 1, “To achieve the above objective, an embodiment of the present application further provides a computer readable storage medium having a computer program stored thereon which, when executed by a processor, causes the processor to perform any one of the data processing methods described above” (Page 8), where the computer readable storage medium is not limited to a non-transitory embodiment. The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  Thus, such a medium cannot be patentable subject matter.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which 
16. Claims 1-15 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarkar et al. (US PGPUB 2002/0129214 hereinafter referred to as Sarkar).
As per independent claim 1, Sarkar discloses a data processing method, applicable to a dual-control storage server in a distributed storage system, wherein the dual-control storage server comprises two controllers: a first controller and a second controller [(Paragraphs 0002, 0007, 0011, 0036 and 0040-0042; FIGs. 1 and 6-8 and related text) wherein the snapshot mechanism's data structures must keep track of what has been copied over from the source drive to the target drive, so that the mechanism returns the data from the correct location. If data is to be written to the source drive, a copy must first be initiated from the source to the target before allowing the write to proceed. To keep track of which data has been copied over from the source to the target, the source drives are generally divided into segments. The size of each segment is generally fixed throughout the storage subsystem and is determined by latency issues. In particular, if the segment size is too large, then reading a byte of data will incur the latency of the transfer of a full segment's worth of data. In some systems, the segments are organized into segment ranges to facilitate the tracking of the status of snapshots of segments. Each segment in a range has the same property: within a given range, either all of the segments, or none of the segments, have been copied over, where FIGS. 6-8 illustrate the techniques of the present invention, which provide for the use of snapshot management in a dual-, and the method comprises: the first controller determining a storage device managed by the second controller after detecting an abnormality of the second controller [(Paragraphs 0002, 0007, 0011, 0013, 0036-0037, 0040-0042 and 0048; FIGs. 1 and 6-8 and related text) wherein Sarkar discusses features of the invention that highlights its resilience to the failure of a single storage controller. FIG. 8 shows a flow chart of the process steps used to convert from dual-mode to simplex-mode when one controller fails. With the data storage system 10 operating in dual-mode, as indicated in block 78, controller I will periodically determine if a heartbeat message, or signal, is received from controller 2, as shown in decision block 80. If the heartbeat is received, the process continues returns to block 78 and continues to operate in dual-mode. If instead, no heartbeat is determined, then the process moves to block 82 where ownership of the entire configuration space, that maps logical drives onto physical discks is assigned to controller 1. The system then operates in simplex-mode using only controller 1, as indicated in block 84. The process will periodically check to determine is a heartbeat from controller 2 has resumed in decision block 86. (Alternatively, the system will simply wait for a restart command to begin operating in dual-mode again.) If no heartbeat is detected the system continues in simplex-mode. If a heartbeat is detected again the process will revert to dual-mode operation. However, as noted above upon a restart, the process in FIG. 7 will detect that an operation is requested that will alter the snapshot relationships. In this case, changes to the snapshot metadata that occurred during the simplex-mode operation will be determined and transferred to controller 2 so that both controllers are again synchronized to correspond to the claimed limitation]; the first controller scanning data in the determined storage device to obtain metadata of the storage device [(Paragraphs 0002, 0007, 0011, 0036-0037, 0040-0042 and 0048; FIGs. 1 and 6-8 and related text) wherein FIG. 6 shows a flowchart of some of the initial steps involved in setting up the data storage system 10 with dual-mode controllers in accordance with one embodiment of the invention. The configuration space that maps the logical drives onto physical disks is first defined, as shown in at block 52. Next, controller 1 (shown in FIG. 1 at reference numeral 18) is assigned ownership of a portion of the configuration space, as shown in block 54. Similarly, in block 56, controller 2 (shown in FIG. 1 at reference numeral 20) is assigned ownership of a different portion of the configuration space. While ownership can change frequently from one controller to another (based on accesses), the ownership of any portion of configuration space is not shared by the two controllers. The snapshot metadata stored in the controllers is allowed to diverge as long as it does not affect correctness. Since both the configuration metadata can be considered to be identical on both machines, issues like configuration ownership changes do not affect snapshot operation. In addition, it also implies the independence of the snapshot operation from which controller owns the configuration for the source and the target logical drives, such that the the two controllers share the same configuration space that maps logical drives onto physical disks. This sharing technique gives each controller ownership (control) of a portion of the configuration. Ownership can change frequently from one controller to another (based on accesses), but ownership is not shared. Updates to one controller's configuration are immediately reflected on the other controller. Because of the tightly coupled configuration space between the two controllers, the snapshot operation can perform configuration changes in one controller and those changes will always be reflected in the other controller. A snapshot relationship is then established between the source and target storage volumes, as shown in block 58. Then, as indicated in block 60, the identical snapshot relationship is stored on both controllers. This information will reside in the snapshot modules 21 and 22, as illustrated in FIG. 1, such that the consistency mechanism layer in the dual mode fault-tolerant snapshot mechanism of the data storage system 10 ensures that the two replicas of the snapshot metadata are synchronized. For example, the source segment can be repeatedly copied over to a target segment without changing the correctness of the metadata. Such repeatable snapshot operations are referred to as "idempotent". In idempotent operations even if the metadata alterations are lost they do not result in the loss of data. For example, assume that "x" is copied from A to B, and the operation is recorded. If this record is lost, there is no harm in ; and in a case where the first controller receives a data read instruction and determines that to-be-read data to which the data read instruction is directed is stored in the determined storage device [(Paragraphs 0025, 0032-0033 and 0040-0048; FIGs. 1 and 5A and 6-8 and related text) wherein both reads and writes can be executed against either of the source or target volumes involved in a snapshot relationship. More particularly, for each read to a volume the logic enters a DO loop at block 42 in FIG. 3, and then proceeds to block 44 to access the table of the requested volume to determine the source volume for the segment or segments for which a read has been requested. Because, for each segment 1-3, the source volume that is indicated is the same across all tables 24, 26 that are in a snapshot relationship, the source volume will always be read, regardless of the volume to which the request has been made. Accordingly, when a request is made to the C volume to read, e.g., segment #2, the C drive table 24 is accessed and the source column examined to determine that the source of the requested segment is in fact the C volume. The read request is then satisfied from the C volume. In contrast, when a request is made to the D volume to read, e.g., segment #2, the D drive table 26 is accessed and the source column examined to determine that the source of the requested segment is in fact the C volume. The read request is then redirected such that segment #2 is read from the C volume, where Sarkar provides examples of idempotent operations that require , the first controller reading the to-be-read data from the determined storage device by using the obtained metadata [(Paragraphs 0025, 0032-0033, 0036-0038 and 0046-0049; FIGs. 1 and 6-8 and related text) wherein, referring to FIG. 7, there is shown a flow chart of the operation of the data storage system 10 in accordance with one embodiment of the invention. FIG. 7 shows how the controllers are synchronized in accordance with this embodiment. Once the storage controllers 18 and 20 have been set up as described in FIG. 6, they will receive requests to perform various operations. In block 62, controller 1 receives such a request. The system then determines if this operation is idempotent such that it will significantly alter the current snapshot metadata. Sarkar also discloses an important important feature of the invention is its resilience to the failure of a single storage controller. FIG. 8 shows a flow chart of the process steps used to convert from dual-mode to simplex-mode when one controller fails. With the data storage system 10 operating in dual-mode, as indicated in block 78, controller I will periodically determine if a heartbeat message, or signal, is received from controller 2, as shown in decision block 80. If the heartbeat is received, the process continues returns If no heartbeat is detected the system continues in simplex-mode. If a heartbeat is detected again the process will revert to dual-mode operation, where the absence of the heartbeat will indicate to a controller that the other controller has failed and the operating controller will immediately convert to simplex-mode and take over all the functions of both controllers. Once the heartbeat resumes, the controllers will then revert to dual-mode operation. However, as noted above upon a restart, the process in FIG. 7 will detect that an operation is requested that will alter the snapshot relationships. In this case, changes to the snapshot metadata that occurred during the simplex-mode operation will be determined and transferred to controller 2 so that both controllers are again synchronized. The process described in FIG. 8 for controller 1 will also be performed by controller 2 to handle the occurrence of a failure of controller 1. By keeping the identical snapshot metadata present in both controllers the number of messages required is minimized. Other possible techniques for insuring that snapshot data is not lost in the event of controller failure would likely result in a much larger number of messages to correspond to the claimed limitation].  
As per dependent claim 2, Sarkar discloses wherein, after the first controller determining a storage device managed by the second controller, the method further comprises: in a case where the first controller receives a data storage instruction and determines that a storage device corresponding to the data read instruction is the determined storage device [(Paragraphs 0025, 0032-0034 and 0040-0048; FIGs. 1 and 6-8 and related text) wherein both reads and writes can be executed against either of the source or target volumes involved in a snapshot relationship. When a write request is received, a DO loop is entered at block 46 of FIG. 3, wherein the logic moves to block 48 to physically copy the requested segment to the target volume as indicated in the target column 34 of the source table, prior to writing a new version of the segment. Then, at block 50, the respective tables are amended as appropriate. To illustrate, assume that a write request to segment #3 has been received, and that in response segment #3 is physically copied from the C volume to the D volume prior to modification in the C volume. Then, the write can be executed against segment #3 in the C volume. In the meantime, the source columns 34 of the source table (i.e., the C drive table 24) and target table (i.e., the D drive table 36) are changed to indicate that the snapshot source for segment #3 is the D volume, where Sarkar provides examples of idempotent operations that require synchronization. These include: 1) a write to a target or a source segment occurs that causes a change to the snapshot metadata; 2) on an establish operation that sets up the snapshot relationships between the source and target drives, such as described in FIG. 6; 3) on a command to withdraw the snapshot relationships ongoing in a command; and 4) on a restart in one controller (e.g. after a failure recovery) to synchronize with the snapshot metadata on the other storage controller. Thus, when any of these events occur, the process will recognize that the snapshot metadata is changed and synchronize the controllers to , the first controller storing to-be-stored data corresponding to the data storage instruction in the determined storage device [(Paragraphs 0034-0036; FIGs. 1, 3 and 5) where when a write request is received, a DO loop is entered at block 46 of FIG. 3, wherein the logic moves to block 48 to physically copy the requested segment to the target volume as indicated in the target column 34 of the source table, prior to writing a new version of the segment. Then, at block 50, the respective tables are amended as appropriate. To illustrate, assume that a write request to segment #3 has been received, and that in response segment #3 is physically copied from the C volume to the D volume prior to modification in the C volume. Then, the write can be executed against segment #3 in the C volume. In the meantime, the source columns 34 of the source table (i.e., the C drive table 24) and target table (i.e., the D drive table 36) are changed to indicate that the snapshot source for segment #3 is the D volume. Further assume that after the snapshot of C to D, it is desired to snapshot D back onto C at a later time, after the above-described write operation. FIG. 5B shows the states of the snapshot tables 24, 26 after such an event. As shown, the source volume for segment nos. 1 and 2 is indicated to be the C volume in both the C drive table 24 and D drive table 26, whereas the source for segment #3 is indicated as being the D volume in both tables 24, 26. In contrast, in the C drive table 24 the target volume for segments 1 and 2 is indicated as being the D volume, and no target volume for segment #3 is indicated in the target column 34 of the C drive table 24. In the D drive table 26, on the other hand, no target volume is indicated for segments 1 and 2, whereas the C volume is indicated as being the target volume for segment #3. In other words, in the target column 34 of a snapshot table, when the .
As per dependent claim 3, Sarkar discloses wherein, the first controller detecting an abnormality of the second controller comprises: the first controller sending regularly probe information to the second controller, and determining whether feedback information from the second controller is received within a preset period of time after sending the probe information; if no feedback information is received, an abnormality of the second controller is detected [(Paragraphs 0042-0048; Figs. 1, 7 and 8) wherein on a restart in one controller (e.g. after a failure recovery) to synchronize with the snapshot metadata on the other storage controller. Thus, when any of these events occur, the process will recognize that the snapshot metadata is changed and synchronize the controllers. FIG. 7 shows how the controllers are synchronized in accordance with this embodiment. Once the storage controllers 18 and 20 have been set up as described in FIG. 6, they will receive requests to perform various operations. In block 62, controller 1 receives such a request. The system then determines if this operation is idempotent such that it will significantly alter the current snapshot metadata. In decision block 64, the system determines whether the operation is idempotent. If it is the system performs the operation, as shown in block 66. After the operation is performed, the process returns to step 62 where any subsequent steps are received. If instead, it was determined in decision block 64 that the operation is non-idempotent, the process will synchronize the two controllers as follows. First, the operation is performed, block 68, and the modified snapshot relationship is determined, as shown in block 70. Once this modified snapshot relationship is determined in block 70, two copies are generated, as shown in block 72. One copy is sent to controller 1, block 72, and one copy is sent to controller 2, as shown in block 76. The process in FIG. 7 will be essentially the same if controller 2 receives the command instead of controller 1. As a result of the process in FIG. 7 it can be safely assumed that configuration changes in one controller will be reflected in the other controller. The transfer of the new snapshot relationship may take place through communication channel 19 or directly from the host computer 12. Further, FIG. 8 shows a flow chart of the process steps used to convert from dual-mode to simplex-mode when one controller fails. With the data storage system 10 operating in dual-mode, as indicated in block 78, controller I will periodically determine if a heartbeat message, or signal, is received from controller 2, as shown in decision block 80. If the heartbeat is received, the process continues returns to block 78 and continues to operate in dual-mode. If instead, no heartbeat is determined, then the process moves to block 82 where ownership of the entire configuration space is assigned to controller 1. The system then operates in simplex-mode using only controller 1, as indicated in block 84. The process will periodically check to determine is a heartbeat from controller 2 has resumed in decision block 86. (Alternatively, the system will simply wait for a restart command to begin operating in dual-mode again.) If no heartbeat is detected the system continues in simplex-mode. If a heartbeat is detected again the process will revert to dual-mode operation, wherein checking periodically to determine if a heartbeat has been received 78 and to check back in block 84 to determine if the heartbeat has been received periodically inherits the feature of “determining whether feedback information from the second controller is received within a preset period of time after sending the probe informati” to correspond to the claimed limitation of “whether feedback information from the second controller is received within a preset period of time after sending the probe information”. However, as noted above upon a restart, the process in FIG. 7 will detect that an operation is requested that will alter the snapshot relationships. In this case, changes to the snapshot metadata that occurred during the simplex-mode operation will be determined and transferred to controller 2 so that both controllers are again synchronized to correspond to the claimed limitation].
As per dependent claim 4, Sarkar discloses wherein, before the first controller scanning data in the determined storage device to obtain metadata of the storage device, the method further comprises:   the first controller determining whether metadata in the second controller has been obtained from the second controller [(Paragraphs 0002, 0007, 0011, 0036, 0040-0042 and 0048; FIGs. 1 and 6-8 and related text) wherein Sarkar discusses consistency mechanism layer in the dual mode fault-tolerant snapshot mechanism of the data storage system 10 ensures that the two replicas of the snapshot metadata are synchronized. For example, the source segment can be repeatedly copied over to a target segment without changing the correctness of the metadata. Such repeatable snapshot operations are referred to as "idempotent". In idempotent operations even if the metadata alterations are lost they do not result in the loss of data. For example, assume that "x" is copied from A to B, and the operation is recorded. If this record is lost, there is no harm in copying "x" from A to B again, as long as there are no changes to A. However, if there has been a write operation, a segment will be changed and the operation may not be repeated. Such non-repeatable operations are non-idempotent. File open and file close operations are also not repeatable and are considered non-idempotent; to correspond ; if the metadata has not been obtained, the first controller executes the step of scanning data in the determined storage device to obtain metadata of the storage device [(Paragraphs 0002, 0007, 0011, 0036, 0040-0042 and 0048; FIGs. 1 and 6-8 and related text) wherein Sarkar discusses consistency mechanism layer in the dual mode fault-tolerant snapshot mechanism of the data storage system 10 ensures that the two replicas of the snapshot metadata are synchronized. For example, the source segment can be repeatedly copied over to a target segment without changing the correctness of the metadata. Such repeatable snapshot operations are referred to as "idempotent". In idempotent operations even if the metadata alterations are lost they do not result in the loss of data. For example, assume that "x" is copied from A to B, and the operation is recorded. If this record is lost, there is no harm in copying "x" from A to B again, as long as there are no changes to A. However, if there has been a write operation, a segment will be changed and the operation may not be repeated. Such non-repeatable operations are non-idempotent. File open and file close operations are also not repeatable and are considered non-idempotent; where controller I will periodically determine if a heartbeat message, or signal, is received from controller 2, as shown in decision block 80. If the heartbeat is received, the process continues returns to block 78 and continues to operate in dual-mode. If instead, no heartbeat is determined, then the process moves to block 82 where ownership of the entire configuration space is assigned to controller 1. The system then operates in simplex-mode using only controller 1, as indicated in block 84. The process will periodically check to determine is a heartbeat from controller 2 has resumed in decision block 86. (Alternatively, the system will simply wait for a restart command to 
As per dependent claim 5, Sarkar discloses wherein, verification information for each storage device managed by the second controller is stored in the second controller [(Paragraphs 0025, 0032-0033 and 0040-0048; FIGs. 1 and 5A and 6-8 and related text) where the consistency mechanism layer in the dual mode fault-tolerant snapshot mechanism of the data storage system 10 ensures that the two replicas of the snapshot metadata are synchronized. For example, the source segment can be repeatedly copied over to a target segment without changing the correctness of the metadata. Such repeatable snapshot operations are referred to as "idempotent". In idempotent operations even if the metadata alterations are lost they do not result in the loss of data. For example, assume that "x" is copied from A to B, and the operation is recorded. If this record is lost, there is no harm in copying "x" from A to B again, as long as there are no changes to A. However, if there has been a write operation, a segment will be changed and the operation may not be repeated. Such non-repeatable operations are non-idempotent. File open and file close operations are also not repeatable and are considered non-idempotent to correspond to the claimed limitation]; after the first controller scanning data in the determined storage device to obtain metadata of the storage device, the method further comprises: the first controller generating a piece of verification information for each determined storage device, storing the verification information for the storage device into the storage device, and storing the verification information for the storage device in the first controller [(Paragraphs 0025, 0032-0033 and 0040-0048; FIGs. 1 and 5A and 6-8 and related text) where the present invention leverages the idempotent behavior of certain operations to minimize the number of synchronization transactions. If a metadata alteration is idempotent, then a controller does not need to synchronize the metadata alterations with its partner controller. On the other hand if the operation is non-idempotent, synchronization must take place. There are at least four examples of idempotent operations that require synchronization. These include: 1) a write to a target or a source segment occurs that causes a change to the snapshot metadata; 2) on an establish operation that sets up the snapshot relationships between the source and target drives, such as described in FIG. 6; 3) on a command to withdraw the snapshot relationships ongoing in a command; and 4) on a restart in one controller (e.g. after a failure recovery) to synchronize with the snapshot metadata on the other storage controller. Thus, when any of these events occur, the process will recognize that the snapshot metadata is changed and synchronize the controllers. Referring to FIG. 7, there is shown a flow chart of the operation of the data storage system 10 in accordance with one embodiment of the invention. FIG. 7 shows how the controllers are synchronized in accordance with this embodiment. Once the storage controllers 18 and 20 have been set up as described in FIG. 6, they will receive requests to perform various operations. In block 62, controller 1 receives such a request. The system then ; after the second controller recovers, the method further comprises: the second controller reading verification information in each storage device managed by the second controller; determining whether the verification information in the storage device is the same as the verification information for the storage device stored in the second controller; if not the same, obtaining the metadata of the storage device from the first controller [(Paragraphs 0025, 0032-0033 and 0040-0048; FIGs. 1 and 5A and 6-8 and related text) where FIG. 7 shows how the controllers are synchronized in accordance with this embodiment. Once the storage controllers 18 and 20 have been set up as described in FIG. 6, they will receive requests to perform various operations. In block 62, controller 1 receives such a request. The system then determines if this operation is idempotent such that it will significantly alter the current snapshot metadata. In decision block 64, the system determines whether the operation is idempotent. If it is the system performs the operation, as shown in block 66. After the operation is performed, the process returns to step 62 where any subsequent steps are received. If instead, it was determined in decision block 64 that the operation is non-idempotent, the process will synchronize the two controllers as follows. First, the operation is performed, block 68, and the modified snapshot relationship is determined, as shown in block 70. Once this modified snapshot relationship is determined in block 70, two copies are generated, as shown in block 72. One copy is sent to controller 1, block 72, and one copy is sent to controller 2, as shown in block 76. The process in FIG. 7 will be essentially the same if controller 2 receives the command instead of controller 1. As a .

As per dependent claim 6, Sarkar discloses wherein, after the first controller scanning data in the determined storage device to obtain metadata of the storage device, the method further comprises: after detecting a recovery of the second controller, the first controller sending the obtained metadata of the storage device managed by the second controller to the second controller; and the second controller receiving the metadata sent by the first controller, updating metadata stored in the second controller with the received metadata [(Paragraphs 0042-0048) wherein on a restart in one controller (e.g. after a failure recovery) to synchronize with the snapshot metadata on the other storage controller. Thus, when any of these events occur, the process will recognize that the snapshot metadata is changed and synchronize the controllers. FIG. 7 shows how the controllers are synchronized in accordance with this embodiment. Once the storage controllers 18 and 20 have been set up as described in FIG. 6, they will receive requests to perform various operations. In block 62, controller 1 receives such a request. The system then determines if this operation is idempotent such that it will significantly alter the current snapshot metadata. In decision block 64, the system determines whether the operation is idempotent. If it is the system performs the operation, as shown in block 66. After the operation is performed, the process returns to step 62 where any subsequent steps are received. If instead, it was determined in decision block 64 that the operation is non-idempotent, the process will synchronize the two controllers as follows. First, the operation is performed, block 68, and the modified snapshot relationship is determined, as shown in block 70. Once this modified snapshot relationship is determined in block 70, two copies are generated, as shown in block 72. One copy is sent to controller 1, .
As per dependent claim 7, Sarkar discloses wherein, the first controller detecting a recovery of the second controller comprises: the first controller sending regularly probe information to the second controller and determining whether feedback information from the second controller; if the feedback information is received, a recovery of the second controller is determined [(Paragraphs 0042-0048; Figs. 1, 7 and 8) wherein on a restart in one controller (e.g. after a failure recovery) to synchronize with the snapshot metadata on the other storage controller. Thus, when any of these events occur, the process will recognize that the snapshot metadata is changed and synchronize the controllers. FIG. 7 shows how the controllers are synchronized in accordance with this embodiment. Once the storage controllers 18 and 20 have been set up as described in FIG. 6, they will receive requests to perform various operations. In block 62, controller 1 receives such a request. The system then determines if this operation is idempotent such that it will significantly alter the current snapshot metadata. In decision block 64, the system determines whether the operation is idempotent. If it is the system performs the controller I will periodically determine if a heartbeat message, or signal, is received from controller 2, as shown in decision block 80. If the heartbeat is received, the process continues returns to block 78 and continues to operate in dual-mode. If instead, no heartbeat is determined, then the process moves to block 82 where ownership of the entire configuration space is assigned to controller 1. The system then operates in simplex-mode using only controller 1, as indicated in block 84. The process will periodically check to determine is a heartbeat from controller 2 has resumed in decision block 86. (Alternatively, the system will simply wait for a restart command to begin operating in dual-mode again.) If no heartbeat is detected the system continues in simplex-mode. If a heartbeat is detected again the process will revert to dual-mode operation, wherein checking periodically to determine if a heartbeat has been received 78 and to check back in block 84 to determine if the heartbeat has resumed 84 inherits the feature of “determining whether feedback information from the second controller; if the feedback information is received, a recovery of the second controller is determined” to correspond to the claimed limitation of “whether feedback information from the second controller is received within a preset period of time after sending the probe information”. However, as noted above upon a restart, the process in FIG. 7 will detect that an operation is requested that will alter the snapshot relationships. In this case, changes to the snapshot metadata that occurred during the simplex-mode operation will be determined and transferred to controller 2 so that both controllers are again synchronized to correspond to the claimed limitation].
As for independent claims 8, 15 and 19, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for claims 9, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for claims 10, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
As for claims 11, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
As for claims 12, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
As for claims 13, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.
As for claims 14, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
As for dependent claims 20 and 21, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale. Further, the prior art does not need to meet the condition as long as it is capable of meeting in like for example, the "when" may never happen so the rest of the claim would not occur.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Viswanatha et al., USPGPUB 2014/0258608– teaches Storage Controller Cache Synchronization Method and Apparatus.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135